          Case 2:20-cv-03671-TJS Document 4 Filed 09/11/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICIA J. WEISS and PHILIP PARISI  :                 CIVIL ACTION
                                   :
     v.                            :
                                   :
FRIEDMAN REALTY GROUP, INC., d/b/a :
WILLOWYCK APARTMENTS,              :
FLEURCO-US, INC. and MATADOR       :
CONTRACTORS, LLC                   :                 NO. 20-3671

                                     MEMORANDUM

 Savage, J.                                                          September 11, 2020

       In removing this action from the state court, defendant Fleurco-US, Inc. (“Fleurco”)

contends that the federal court has subject matter jurisdiction based upon diversity of

citizenship pursuant to 28 U.S.C. §§ 1332 and 1441(a). Consistent with our “independent

obligation to determine whether subject-matter jurisdiction exists, even when no party

challenges it,” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010), we may remand a case sua

sponte for lack of subject matter jurisdiction. 28 U.S.C. § 1447(c) (“If at any time before

final judgment it appears that the district court lacks subject matter jurisdiction, the case

shall be remanded.”). Because the removing defendant has not shown there is complete

diversity, we shall remand this action.

       A defendant removing a case from state court under § 1332(a) bears the burden

of demonstrating that the opposing parties are citizens of different states and the amount

in controversy exceeds $75,000. Dart Cherokee Basin Operating Co., LLC v. Owens,

574 U.S. 81, 83-84 (2014); GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29,

34 (3d Cir. 2018); In re Lipitor Antitrust Litig., 855 F.3d 126, 150 (3d Cir. 2017) (citation

omitted). Additionally, removal statutes are strictly construed against removal, and all
             Case 2:20-cv-03671-TJS Document 4 Filed 09/11/20 Page 2 of 5




doubts are resolved in favor of remand. A.S. ex rel. Miller v. SmithKline Beecham Corp.,

769 F.3d 204, 208 (3d Cir. 2014) (citation omitted); Brown v. JEVIC, 575 F.3d 322, 326

(3d Cir. 2009).

       According to the complaint, plaintiff Alicia Weiss was injured when the sliding glass

shower door in the bathroom of her apartment came off its track, hit the shower floor and

shattered. 1 She claims that as a result of the door malfunction, she suffered lacerations

and injuries to her legs, feet, hands, and left shoulder, requiring surgeries on her left wrist

and right ankle. 2 She and her husband, Philip Parisi, who are citizens of Pennsylvania,

have sued three defendants: Friedman Realty Group, Inc. (“Friedman Realty”), the owner

and manager of the apartment building; Fleurco, the manufacturer of the shower door;

and Matador Contractors, LLC (“Matador”), the contractor who installed the door. They

assert negligence claims against all defendants and a strict liability claim against Fleurco.

Parisi asserts a loss of consortium claim. 3

       Fleurco avers that there is complete diversity between the plaintiffs and all

defendants. In its notice of removal, it alleges that it is a corporation “headquartered and

with a principal place of business located” in Mount Laurel, New Jersey; Friedman is a

corporation “headquartered and with a principal place of business located” in Gibbsboro,

New Jersey; and Matador is a limited liability company “headquartered and with a

principal place of business located” in Blackwood, New Jersey. 4 In Friedman’s consent



       1   Compl. (Doc. No. 1-4) ¶¶ 20-21.

       2   Id. ¶¶ 21-23.

       3   Id. ¶¶ 1-5, 14.

       4   Not. of Removal ¶¶ 4-8.


                                               2
             Case 2:20-cv-03671-TJS Document 4 Filed 09/11/20 Page 3 of 5




to removal, it avers that it is “a New Jersey corporation with a principal place of business”

in New Jersey. 5 In Matador’s consent to removal, it describes itself merely as “a New

Jersey limited liability company.”6

        Fleurco, as the proponent of diversity jurisdiction, has failed to establish complete

diversity of citizenship. It has not adequately alleged its own citizenship. A corporation

is a citizen of both the state of its incorporation and the state where its principal place of

business is located. GBForefront, 888 F.3d at 34 (citing Zambelli Fireworks Mfg. Co., Inc.

v. Wood, 592 F.3d 412, 419 (3d Cir. 2010)). Fleurco alleges its principal place of business

is in New Jersey, but does not allege its state of incorporation. Consequently, we cannot

determine if Fleurco is incorporated in a state other than Pennsylvania, rendering its

citizenship diverse from the plaintiffs. 7

        Nor has Fleurco adequately alleged the citizenship of Matador, a limited liability

company. For purposes of establishing jurisdiction, a limited liability company is treated

as a citizen of every state in which its members are citizens. Lincoln Ben. Life Co. v. AEI

Life, LLC, 800 F.3d 99, 102, 105 (3d Cir. 2015); GBForefront, 888 F.3d at 34 (citing

Zambelli, 592 F.3d at 420).

        When a limited liability company is the proponent of diversity jurisdiction, it must

plead the citizenship of each of its members. Because the membership of a limited liability




        5   Friedman’s Consent to Removal (Doc. No. 1-6 at ECF 2) ¶ 2.

        6   Matador’s Consent to Removal (Doc. No. 1-6 at ECF 1) ¶ 2.

        7
        Fleurco also fails to allege the state of Friedman’s incorporation. But, in its consent to removal,
Friedman avers that it is “a New Jersey corporation with a principal place of business” in New Jersey.
Friedman’s Consent to Removal ¶ 2.


                                                    3
            Case 2:20-cv-03671-TJS Document 4 Filed 09/11/20 Page 4 of 5




company or other unincorporated association 8 is often not publicly available and may be

known only to the defendant, a plaintiff asserting diversity jurisdiction need not plead the

citizenship of each of the members of a defendant limited liability company. She need

only perform a reasonable investigation. See Lincoln Ben. Life Co., 800 F.3d at 107-08

& n.31. When the plaintiff is a limited liability company in a diversity case, it must plead

the citizenship of each of its members because it has the information regarding its

members’ citizenship. Id. at 108 & n.36 (where a limited liability company is the proponent

of diversity jurisdiction, because it “is in the best position to ascertain its own

membership,” there is “no reason to excuse it of its obligation to plead the citizenship of

each of its members.”). When a defendant limited liability company removes an action

on the basis of diversity jurisdiction, it must plead the citizenship of each of its members

because it is the proponent of diversity jurisdiction and has that information in its

possession.

        Here, although Matador did not file the removal notice, it had an obligation to plead

the citizenship of its members in its consent to removal. Likewise, when Fleurco obtained

Matador’s consent to join in the removal, it had an obligation to assure that the citizenship

of each of Matador’s members was diverse from the plaintiffs’ before asserting diversity

in its notice of removal.

        As the proponent of diversity jurisdiction, Fleurco has the burden of establishing

jurisdiction. In re Lipitor Antitrust Litig., 855 F.3d at 150. Nowhere in the complaint or in




        8 For purposes of determining diversity jurisdiction, a limited liability company is a type of

unincorporated association. See In re Lipitor Antitrust Litig., 855 F.3d at 150 (citing Americold Realty Tr. v.
Conagra Foods, Inc., 136 S. Ct. 1012, 1015 (2016)). Thus, rules that apply to unincorporated associations
apply to limited liability companies.


                                                      4
          Case 2:20-cv-03671-TJS Document 4 Filed 09/11/20 Page 5 of 5




the notice of removal is the citizenship of Matador’s members alleged. In its consent to

removal, on which Fleurco relies to establish diversity of citizenship, Matador fails to

identify its members and their states of citizenship, describing itself merely as a New

Jersey limited liability company. Therefore, we cannot conclude that its members are

citizens of states other than Pennsylvania.

       Because we cannot determine the citizenship of Fleurco and Matador, we cannot

conclude that there is diversity of citizenship. Therefore, in the absence of subject matter

jurisdiction, we shall remand this case.




                                              5
